Citation Nr: 0418456	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.

Before considering the merits of the veteran's claims, the 
Board will address a few procedural issues.  First, the 
veteran argues that his service-connected gallbladder 
disability (characterized as benign recurrent cholangitis, 
status-post cholecystectomy with adjustment disorder) should 
be separately rated as cholangitis and status-post 
cholecystectomy.  The RO, however, has explained that the 
regulations expressly prohibit assigning separate disability 
ratings to diseases of the digestive system because it 
violates the fundamental principle related to pyramiding.  
See 38 C.F.R. §§ 4.113, 4.114 (2003).  Nonetheless, it is 
unclear whether the veteran wishes to file a claim for an 
increased rating for his gallbladder disorder.  If he desires 
to pursue such a claim, he should do so with specificity at 
the RO.  As the Board does not have jurisdiction over the 
issue at this time, it is not addressed in this decision.

Next, as noted above, the veteran's service-connected 
disability is characterized as benign recurrent cholangitis, 
status-post cholecystectomy with adjustment disorder, and 
currently rated at 30 percent disabling.  He maintains that 
the Board erroneous severed service-connection when it 
declined to grant a separate compensable rating for an 
adjustment disorder in the Board's April 2000 decision.  By 
way of clarification, severing service-connection is a very 
specific action taken under a certain set of regulations.  
There is no indication that the Board severed service-
connection.  Nonetheless, if he desires to challenge the 
Board's April 2000 decision, he is directed to the clear and 
unmistakable error (CUE) provisions found in 38 C.F.R. 
§§ 20.1400-20.1411 (2003).

Finally, notwithstanding the veteran's argument that his 
adjustment disorder was severed from his service-connected 
gallbladder disability, it appears that he has asserted a 
claim for a psychiatric disorder, separate and apart from the 
adjustment disorder associated with gallbladder disease.  
Therefore, the Board will consider this a distinct claim for 
service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of an acquired psychiatric 
disorder.

3.  Post-service medical evidence is negative for a 
compensable psychiatric disorder for many years, except that 
an adjustment disorder was found to be related to a service-
connected gallbladder disability.

4.  The weight of evidence indicates that his current 
psychiatric symptomatology is not related to an in-service 
bout of encephalitis.

5.  The veteran has a single service-connected disability 
rating for a gallbladder disability with adjustment disorder 
currently evaluated at 30 percent disabling.

6.  He maintains that he has not worked full-time since the 
1991 or 1992, and has an associates degree.  He has 
experience primarily in the banking industry.

7.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

8.  The weight of evidence indicates that the veteran is 
unemployable because of chronic alcoholism.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active duty, nor may a 
psychosis be presumed to have been incurred in such service.  
38 U.S.C.A. § 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Other Than an Adjustment Disorder 
Associated with a Gallbladder Disability

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  In addition, where a 
veteran served ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain 
diseases, such as psychosis, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2003).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends, in essence, that he developed a 
psychiatric disorder as the result of a bout of encephalitis 
(with meningitis) during active duty.  Service medical 
records are negative for complaints of, treatment for, or 
diagnosis of a chronic psychiatric disorder.  The January 
1972 separation examination reveals a normal psychiatric 
examination.  Therefore, the Board finds no evidence of a 
chronic psychiatric disorder during military service.  
Parenthetically, the Board notes that neither encephalitis 
nor meningitis are service-connected as he has been found to 
have no chronic residuals.

Post-service medical evidence reveals that the veteran was 
treated as early as 1972 for alcoholism.  However, there is 
no evidence that he was treated for a psychosis within one 
year of military separation and the provisions of 38 C.F.R. 
§§ 3.307, 3.309 are not for application.  Moreover, it 
appears that he was hospitalized in November 1980 with 
chronic alcoholism.  In April 1982, he filed a claim for a 
nervous condition.  In July 1982, he was diagnosed with 
severe anxiety with alcohol abuse.  In a July 1986 VA 
examination report, he complained of stress and was diagnosed 
with alcohol abuse and was noted to be under treatment.  In 
1986, he was granted service connected for a gallbladder 
disorder and assigned a 10 percent disability rating.

In an October 1987 letter, his private physician related that 
the veteran had experienced a "huge psychological impact" 
due to his gallbladder disorder and that he had developed 
nervousness and insomnia associated with the condition.  In a 
December 1987 VA examination, he was diagnosed with an 
adjustment disorder secondary to his physical condition, 
which was noted to be service-connected.  In a February 1988 
rating decision, his nervous condition was found to be 
secondary to his gallbladder disability and the service-
connected disability was recharacterized as benign recurrent 
cholangitis, status post cholecystectomy with adjustment 
disorder and the disability rating was increased from 10 to 
30 percent.  

Since the late 1980s, the veteran has filed multiple claims 
in an attempt to obtain a higher disability rating.  As an 
example, in June 1988, he filed a claim for an increase in 
his "service nervous condition."  In a June 1989 medical 
statement, a VA physician reported that the veteran had a lot 
of anxiety and nervousness "due to his [gallbladder] 
condition."  After reviewing the medical evidence of record, 
including VA psychiatric examinations and private medical 
records, the Board denied the claim for a higher rating by 
decision dated in September 1989.  At no time did any private 
or VA physician associate the veteran's psychiatric symptoms 
directly with military service, except as his complaints 
related to a gallbladder disability.

Evidence tending to support the veteran's claim of direct 
service-connection includes a February 1996 letter from a 
private physician (neurologist) who suggested a relationship 
between the veteran's in-service encephalitis and psychiatric 
symptoms.  However, the Board tends to place less probative 
value on this evidence as no basis was given for the opinion.  
Further, the medical opinion suggesting a relationship 
between a psychiatric disorder and an in-service bout of 
encephalitis was subsequently vigorous challenged in an 
extensive VA examination report dated in December 1997 
(discussed in more detail below).  

On balance, the Board places more weight on the VA 
examination as it was conducted by a board of two 
psychiatrists, the examiners had the claims file for review, 
they specifically discussed the various medical evidence 
contained in the claims file, they obtained a reported 
history from the veteran, and conducted a complete 
examination, including neuropsychiatric testing and a social 
and industrial survey.  There is no indication that the VA 
examiners were not fully aware of the veteran's past medical 
history or that they misstated any relevant fact.  Therefore, 
the Board finds the VA examiners' opinion to be of greater 
probative value.

Further, the Board has considered a letter from a private 
neuropsychiatrist dated in March 1996 referencing that the 
veteran's psychiatric symptomatology was related to his 
chronic gastrointestinal (gallbladder) disorder.  The final 
diagnosis was schizoaffective disorder.  In an August 1996 VA 
mental disorders examination report, the veteran noted that 
his psychiatric complaints were related to encephalitis and 
meningitis that he had while in service.  He alternatively 
felt that his depression and schizophrenia were due to a 
service-connected gastric disability.  After a mental status 
examination, the final diagnoses included alcohol dependence, 
in allegedly remission, anxiety disorder with depressive 
features, and borderline personality traits.  The examiner 
concluded that the veteran's neuropsychiatric condition was 
not related to his gastric service-connected disability.

Due to the above-referenced conflict in the psychiatric 
diagnoses and questions of whether his psychiatric complaints 
were related to an in-service bout of encephalitis, 
associated with a service-connected gastrointestinal 
disability, or considered a separate and distinct entity, the 
Board remanded the issue by decision dated in September 1997.

In a December 1997 VA mental disorders examination report, it 
was noted that the veteran attributed all of his physical 
complaints (liver disease, loss of vision, hearing loss, 
gastrointestinal problems, etc.) to a bout of encephalitis 
incurred during active duty.  A board of two examiners also 
noted that the veteran had a long-standing history of 
alcoholism.  

After the veteran was interviewed and examined, administered 
neuropsychological testing, and underwent a social and 
industrial survey, the examiners thoroughly reviewed the 
claims file and stressed that there was no indication of 
psychiatric symptomatology during military service, that the 
veteran was able to hold a very good job in the banking 
industry for a number of years.  They noted that he had lost 
multiple jobs due to heavy drinking.  They reported that 
neuropsychiatric testing reflected marked exaggeration of 
symptoms and discussed some of the contradictions in the 
veteran's story over the years.  They also highlighted that 
the physician who diagnosed schizophrenia was a specialist in 
internal medicine (apparently as opposed to psychiatry) and 
had gave no description whatsoever of any symptoms consistent 
with the condition in the veteran.  

The examining board of two physicians concluded that there 
was no relationship between the veteran's mental deficits and 
viral encephalitis and indicated that the reason he was 
unable to maintain a job was due to alcohol dependence.  The 
final diagnoses included substance use disorder, alcohol 
dependence, in apparent remission, anxiety disorder with 
depressive features, and very strong borderline personality 
features with anti-social traits.  

In a February 1998 private medical report, the treating 
physician indicated that the veteran was a former bank 
employee for seven years but had been unemployed since 1992.  
The veteran attributed his psychiatric complaints to a bout 
of encephalitis viral meningitis.  It was noted that he was 
depressed, lacked appetite, had decreased energy, altered 
sleep patterns, sadness, isolation, feelings of 
worthlessness, loss of interest in pleasurable activities, 
and poor organization, among other things.  The examiner 
indicated that he had first treated the veteran in 1993 and 
on a fairly regular basis since that time.  The final 
diagnoses included schizoaffective disorder, bipolar type.  
The examiner concluded that the veteran was totally and 
permanently disabled due to his condition.  

In a May 1999 VA mental disorders examination report, the VA 
examiner (one of the members of the December 1997 board of 
psychiatrists) stressed that the veteran's psychiatric 
diagnosis was not an adjustment disorder but was noted in the 
previous VA examination as alcohol dependence, anxiety 
disorder with depressive features, and borderline personality 
trait.  She noted that an adjustment disorder had a very 
specific set of criteria.  She identified the various 
characteristics of an adjustment disorder and related how the 
veteran failed to meet the criteria.  She stressed that the 
veteran's persistent symptoms have been those of chronic 
alcoholism and that his principal diagnosis was alcohol 
dependence.  The examiner remarked that the veteran changed 
the version of his story depending on the purpose of the 
examination and had variously attributed his psychiatric 
complaints to viral encephalitis and to a liver disorder.  
She felt that this inconsistency raised the question as to 
reliability of the veteran's statements regarding his 
emotional problems.  

In an August 2001 VA mental disorders examination report, the 
examining psychiatrist (the same physician as previously) 
indicated that she had extensively studied, reviewed, and 
examined the veteran repeatedly and referenced the previous 
examination reports contained in the claims file.  She 
stressed that his psychiatric symptoms were not related to a 
bout of meningitis during service.  She also indicated that 
the diagnoses were properly alcohol dependence in apparent 
remission, generalized anxiety disorder with very strong 
somatization features, and borderline and antisocial 
personality features.  

In a follow-up medical report, the veteran's private 
psychiatrist indicated that he had treated the veteran since 
1993 and had never seen him in a drunk state.  He related 
that he could not say the veteran was an alcohol dependent 
person.  He concluded that the veteran was emotionally ill 
and, despite good compliance, had never shown a satisfactory 
level to psychotherapy and medications.  The Board has 
considered this opinion but finds it contrary to the weight 
of medical evidence.  There is no question that the veteran 
has been treated for alcoholism, including his own admission 
in February 1996 that he mixed Ativan with alcohol and jumped 
out a window.  As such, the Board finds the private 
physician's opinion as to the veteran's alcoholism of little 
probative value.

Based on the above evidence, the Board finds that the 
veteran's current psychiatric disorder, variously diagnosed, 
is not related to military service.  As previously noted, the 
Board places significant probative value on a thoroughly 
written VA examination report dated in December 1997, which 
has been reaffirmed by the VA examining psychiatrist on 
several more recent occasions.  Thus, to the extent the 
veteran claims that his psychiatric disorder is related to a 
bout of encephalitis during military service, the claim must 
be denied.  

Further, even if the Board accepts the veteran's diagnosis as 
schizoaffective disorder or schizophrenia, which has been 
strongly challenged by two VA examiners, there is no evidence 
that those disorders were either incurred in or aggravated by 
military service.  As noted above, service medical records 
are negative for a psychiatric disorder and it appears that 
he was not diagnosed with schizoaffective disorder or 
schizophrenia until 1993, at the earliest, some 20 years 
after service separation.  The Board places significant 
probative value on the, at a minimum, 20-year gap between 
discharge from military service and the first reported 
medical history of a psychiatric disorder distinct from a 
gallbladder disability or associated with non-compensable 
alcoholism and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1972 
and the first mention of the disorders in the early 1990s.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

While the VA examiners also question the diagnosis of 
adjustment disorder in conjunction with his gallbladder 
disability, for which the veteran is currently service-
connected, the Board will not address this issue as he has 
carried this diagnosis for over 16 years.  

II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected gallbladder with adjustment disorder disability and 
that a total disability rating for compensation purposes 
based on individual unemployability by reason of his service-
connected disability is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2003).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In his claim for a total disability rating dated in 2001, the 
veteran noted that he had three years of college education 
and had worked as a data processing manager.  There is also a 
suggestion in the claims file that he has an Associate's 
Degree.  He apparently had last worked in 1991 (or maybe 
1992) and was receiving Social Security Administration 
benefits.  

In support of his claim, the veteran submitted a September 
2002 statement from his private psychiatrist to the effect 
that he was unemployed because of physical and emotional 
problems.  The physician remarked that the veteran had been 
suffering physically and emotionally due to chronic 
gallbladder or liver disease.  He concluded that the veteran 
had never shown a satisfactory level of response to 
psychotherapy and medication.  

On the other hand, a VA General Medical examination report 
dated in August 2001 reflected that there was no somatic 
basis for the veteran's unemployability.  The examiner 
referenced the August 2001 psychiatric report to address the 
issue of unemployability.  Nonetheless, this reference to the 
lack of a somatic basis for the veteran's employment 
indicates that the examiner found that the veteran's service-
connected gallbladder disease was not the basis of his 
unemployability.  

Turning to the August 2001 psychiatric examination report, 
the examining psychiatrist essentially concluded that the 
veteran's diagnoses remained alcohol dependence, in apparent 
remission, generalized anxiety disorder with strong 
somatization features, and borderline and antisocial 
personality features.  The examiner referenced the previous 
examination reports undertaken on this issue and indicated 
that she was not going to repeat all the information over 
again.  Of note, the Board places significant probative value 
on the extensive VA examination report dated in December 1997 
given by this same examiner that the veteran's inability to 
maintain employment was due to chronic alcoholism.  

In denying the veteran's claim, the Board notes that he does 
not have a single disability rated at 60 percent.  As noted 
above, his only service-connected disability is a gallbladder 
disability with an adjustment disorder, currently evaluated 
at 30 percent disabling.  Therefore, he fails to meet the 
schedular mandate of a total rating.  Nonetheless, the 
threshold question is whether the veteran's service-connected 
disability is sufficient, in and of itself, to render him 
unable to secure or follow a substantially gainful 
employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.  
Significantly, based on the evidence outlined above, the 
Board finds that the weight of medical evidence shows that 
veteran's inability to work has been associated with a long 
history of alcohol use.  

Specifically, the medical evidence reflects that he was 
hospitalized in 1972 and 1980 with chronic alcoholism.  A 
March 1980 progress note indicated that he had lost jobs 
secondary to alcohol abuse.  In a 1982 mental hygiene clinic 
note, he was reported to be actively drinking.  Moreover, in 
a July 1982 medical note he reported that he had lost "one 
job after another" due to heavy drinking.  Further, in 
February 1996, he acknowledged having mixed Ativan with 
alcohol and jumped out a window.  Finally, in a December 1997 
VA examination report, undertaken specifically to address the 
issue, it was noted that "the reason for the veteran being 
unable to maintain a job during period following military 
service, was his Alcohol Dependence."  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected disorder, 
without regard to any nonservice-connected disorders or 
advancing age, make him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated with a single, service-connected 
disability rated at 30 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (2001); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran's gallbladder disability with an adjustment 
disorder is not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that this 
condition would render him individually unable to follow a 
substantially gainful occupation.  Thus, it is the Board's 
determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected disability.  Accordingly, entitlement 
to a total disability rating based on individual 
unemployability is not warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board finds that he is not 
entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

In sum, the Board finds it significant that the various 
examiners have concluded that the veteran has been unable to 
keep a job because of a long history of alcohol abuse and 
that he has been chronically unemployed due to alcoholism.  
Based on the evidence of record, the Board can only conclude 
that the primary cause of any unemployability is his 
addiction to alcohol, rather than his service-connected 
gallbladder and adjustment disorder.  As such, the claim must 
be denied.

In denying the veteran's claim, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In July 2001, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claims.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In July 2003, the RO 
provided him with a Statement of the Case which set forth all 
pertinent regulations regarding his claims, and also included 
the new duty to assist provisions of 38 C.F.R. § 3.159.  In 
addition, the Board notes that the veteran has undergone 
multiple VA examinations specifically to address the issues 
on appeal, and VA and private medical evidence has been 
associated with the claims file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." 

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  As noted above, he was informed of 
his due process rights by letter dated in July 2001 and was 
provided with the provisions of the new law in a July 2003 
Statement of the Case.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder is denied.

The claim for entitlement to a total disability rating based 
on individual unemployability is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



